Martin, J.,
delivered the opinion of the court.
The appeal in this case must be dismissed, the record or transcript filed in this court by the appellant, is not certified *157as containing all the evidence adduced at the trial. There . is no statement of facts, no bill of exceptions or special ver_ diet, and the appellant has suffered ten days to elapse since the record was filed, without making any assignment of errors. Code of Practice, 586 and 896. 6 Martin, N. S. 127. 3 La. Reports 294.
If the appellant rely on errors, apparent on the face of the record, and fail to make the assignment within the ten days next following that of filing the transcript of the record, the appeal will be dismissed.
It is, therefore, ordered, adjudged and decreed, that this appeal be dismissed, with costs.